Citation Nr: 1507723	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for right foot plantar warts.

2.  Entitlement to service connection for a right great toe condition.

3.  Entitlement to service connection for right foot calluses.

4.  Entitlement to service connection for left foot calluses and plantar warts

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to an initial compensable disability evaluation for hallux valgus, status post left great toe fracture.

7.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for dizziness, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 hearing conducted via videoconference.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

The appellant submitted additional evidence in October 2014, consisting of a medical opinion from a private doctor concerning the Veteran's back condition and radiculopathy.  There was no waiver of RO jurisdiction submitted by the appellant.  Generally, the Board would remand the case to the RO to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  However, in light of the favorable decision concerning the back condition and the remand of the issue of service connection for radiculopathy, there is no prejudice to the appellant and a remand for the RO's initial consideration of this evidence is not required.  Id.

The issues of initial compensable disability evaluation for hallux valgus of the left great toe, service connection for radiculopathy of the bilateral lower extremities and service connection for dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the September 2014 Board hearing, the Veteran withdrew his appeal for the issue of entitlement to an initial compensable disability evaluation for right foot plantar warts.

2.  At the September 2014 Board hearing, the Veteran withdrew his appeal for the issue of entitlement to service connection for a right great toe condition.

3.  At the September 2014 Board hearing, the Veteran withdrew his appeal for the issue of entitlement to service connection for right foot calluses.

4.  At the September 2014 Board hearing, the Veteran withdrew his appeal for the issue of entitlement to service connection for left foot calluses and plantar warts.

5.  Affording the Veteran the benefit of the doubt, his lumbar spine disability is etiologically related to his period of active service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to a compensable disability evaluation for right foot plantar warts have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for a right great toe condition have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for right foot calluses have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for left foot calluses and plantar warts have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014)

5.  The Veteran's lumbar spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken by the Board, no discussion of the duties to notice or assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In this case, the Veteran reports that his lumbar spine disability resulted from an injury during service.  The Veteran's service treatment records (STR) show that the Veteran was treated on two occasions for his lower back in service, once in February 1973 and once in June 1973.

At the September 2012 examination, the Veteran was diagnosed with multilevel mild to moderate degenerative disc disease of the lumbar spine.  The examiner noted the back treatment in service but opined that service connection was not warranted because the "separation exam was silent for back issues."

While the VA examination report weighs against service connection, the Veteran has submitted an October 2014 medical opinion from a private physician from the Family Practice of Grand Island.  The physician noted that the Veteran "was seen in our office for a consultation regarding his chronic intractable back pain and lumbar spinal stenosis with neurogenic claudication."  The opinion provides that when the Veteran "was seen in our office, he brought with him a copy of his VA Medical Center records which I reviewed in detail with him.  He has had trouble with his back off and on since he injured his back while in the military.  He notes that his date of military service was from 1972 until 1975.  While in the army he served as a tank track mechanic and did heavy equipment repair.  He injured his back on at least two occasions and was seen by medical personnel on 2-15-73 as well as on 6-06-73.  He notes prior to entering the military he had no problems with his back.  Subsequently, he has [had] ongoing problems with his back which has gotten progressively worse over the years."

The physician provided the following opinion: "After viewing his medical records I do feel that his service connected injuries played a role in ultimately leading to his degenerative disc disease of the lumbar spine and subsequently his lumbar spinal stenosis.  I feel the initial disc injuries probably occurred at the time of his injuries to his back in 1973 and he has just dealt with the pain off and on since then...  It is my medical opinion that his current disability is directly related to injuries that he sustained while serving in the Army from 1972 through 1975."

Following a review of the medical and lay evidence of record, the Board finds that service connection is warranted for the Veteran's lumbar spine disability as directly related to active duty service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for lumbar spine disability.  38 U.S.C.A. § 5107.


ORDER

The appeal of the issue of entitlement to an initial compensable disability evaluation for right foot plantar warts is dismissed.

The appeal of the issue of entitlement to service connection for a right great toe condition is dismissed.

The appeal of the issue of entitlement to service connection for right foot calluses is dismissed.

The appeal of the issue of entitlement to service connection for left foot calluses and plantar warts is dismissed.

Entitlement to service connection for a lumbar spine disability is granted.


REMAND

The Veteran underwent an examination in May 2012 to assess his left great toe.  The examiner reported the Veteran "has current complaints that his left great toe has ached since the service and is 'uncomfortable' with shoes on the medial side of his foot.  He denies any treatments.  He has flare ups of pain with walking, daily for 1 hour, moderate in severity.  Alleviating factors are elevating feet and ibuprofen with good results, no side effects."  The report also noted angulation of 20 degrees.  However, at the Board hearing in September 2014, the Veteran's complaints of his disability were increased.  Specifically, he indicated that the toe was growing sideways under the other toes, which seems to be more than 20 degrees.  Further, he complained that the pain and his limitation of physical activities were worse than described at the VA examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran last underwent an examination for his back in September 2012.  At the time, the examiner noted that radiculopathy in the lower extremities was not present.  However, there are private medical records, including from September 2014, from the Family Practice of Grand Island, that note the presence of radicular pain in the Veteran's lower extremities.  With the conflicting evidence, a more thorough VA examination is required.

The Veteran claims that his dizziness is related to his service-connected septal deviation with rhinoplasty complications and/or his service-connected recurrent sinus infections.  The Veteran's complaints of dizziness were addressed in two VA examinations.  In the May 2012 examination report, it was noted that the Veteran has "a history of nasal trauma and subsequent septoplasty in January 1974, with continued difficulty breathing through his nose, as well as intermittent nasal congestion, rhinorrhea, epistaxis, and sinus infections.  He does display a left septal spur, on nasal endoscopy, that is obstructing his nasal airway by 50%, that is at least as likely as not directly related to a nasal trauma and subsequent septoplasty that occurred while in the military.  He also complains of dizziness that occurs regularly with positional changes, of unknown etiology.  Given the test results at the examination, the examiner opined that the Veteran's "dizziness is less likely than not directly related to his history of military service."

The Veteran's dizziness was further assessed at the September 2012 VA examination.  He was diagnosed with "peripheral vestibular disorder".  The examiner reported that there "has been no diagnosis made for the patient's dizziness despite imaging and vestibular testing.  However, I am certain that his septal deviation is not the etiology of his dizziness."

However, the Board notes that in January 1974, there is a record in the Veteran's STRs noting that he complained of dizziness six days after the septoplasty.  Therefore, an opinion is required as to whether the Veteran's current dizziness is related to the complaints made after the septoplasty in service.

Further, in the records from the Family Practice of Grand Island dated in September 2014, it is noted that the Veteran has been receiving Social Security Disability benefits for a back disability since June 2013.  VA must obtain Social Security Administration (SSA) decisions and records which may have a bearing on a Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all documents pertaining to any claims submitted by the Veteran for disability benefits, and specifically request a copy of the decision awarding benefits and copies of the medical records upon which the SSA based its decision.  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  Then, schedule the Veteran for an appropriate VA examination to evaluate the current severity of his great left toe.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

All pertinent pathology should be noted in the examination report.  The examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use; objective evidence of pain or function loss due to pain; and specific functional impairment due to pain.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Next, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed radiculopathy of the lower extremities.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.  The examiner should specifically address the discussion of radiculopathy in the records from the Family Practice of Grand Island dated in September 2014.

Based on the examination and review of the record, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current neurological disability affecting the right and/or left lower extremities was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current neurological disability affecting the right and/or left lower extremities was caused by or a symptom of his service-connected lumbar spine disability?  

(c) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected lumbar spine disability aggravated any current neurological disability affecting the right and/or left lower extremities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lower extremity neurological disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including post-service treatment records and Social Security Administration records.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Next, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed condition related to dizziness.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.  The examiner is asked to specifically address the January 31, 1974 note in the Veteran's STRs that document complaints of dizziness.
Based on the examination and review of the record, the examiner should address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current disability manifested by dizziness was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current disability manifested by dizziness was caused by his service-connected septal deviation with rhinoplasty complications and/or recurrent sinus infections?  

(c) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected septal deviation with rhinoplasty complications and/or recurrent sinus infections aggravated any current disability manifested by dizziness?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lower extremity neurological disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including post-service treatment records and Social Security Administration records.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completing the above action, the claim must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


